Vanderburgh, J.
The complaint in this action is demurred to for insufficiency, and for misjoinder of causes of action.
1. The statement of the transaction out of which a cause of action is claimed to have arisen in plaintiff’s favor is not very full or clear, but it may be gathered from it that the relation of principal and agent existed between the parties, and that the defendant undertook, as plaintiff’s agent and by his authority, to negotiate the purchase of a quarter-section of land for plaintiff at the price of $1,600, with the understanding that the title thereto should be vested in the latter; that thereafter the defendant informed him that the deed of the land had been executed, and deposited in a bank in the village of Glencoe, and that, in order to obtain the delivery thereof, it was necessary for the plaintiff to advance the sum of $200 in cash, part of the price, being the cash-payment required to consummate the purchase; that the plaintiff intrusted the management of the business to defendant, and advanced the sum of $200, as required, relying upon the truth of his representation. The purchase was in fact made by defendant, at the price of $1,600, though what arrangement was made in respect to the deferred payment, at the time, the complaint does not show; but it is alleged that, without the knowledge or consent of the plaintiff, the defendant fraudulently procured the deed to be made to himself, and secured the delivery thereof, and caused the same to be recorded, and thereupon sold and conveyed one-half of the land for $1,675, out of which he paid the unpaid balance of the purchase price, leaving a balance of $275, which he fraudulently converted to his own use, and refuses to account for and pay over to the plaintiff; and that plaintiff had no notice of defendant’s fraudulent conduct until after the record of the last-mentioned deed. These facts as alleged, if true, are sufficient to constitute a cause of action. The relation of trust and confidence was established between the parties, and the defendant held the legal title of the premises as trustee of the plaintiff. Reitz v. Reitz, 80 N. Y. 538, 543; Pom. Eq. Jur. § 859; Gen. St. 1878, c. 43, §§ 6, 9. The money was furnished before the delivery of the deed, as part-payment, upon the express understanding that the purchase was made for plaintiff, and that the deed should run to him. And when the 80-aere tract was sold, the same trust fol*472lowed and fastened upon the proceeds; and the balance, admitted by the defendant to be in his hands, the plaintiff is presumptively entitled to recover. Third Nat. Bank v. Stillwater Gas Co., 36 Minn. 75, (30 N. W. Rep. 440.)
2. As respects the second cause of action, the complaint is insufficient. It is sought to recover the sum of $300, alleged to have been paid by plaintiff to defendant under compulsion. Plaintiff alleges that the money was exacted from him by fraud, threats, and duress, but what the fraudulent representations or conduct in the premises or threats may have been, does not appear, save that the defendant threatened to eject and turn plaintiff out of possession of the remaining unsold 80 acres, parcel of the quarter-section in question, unless he would pay defendant $300 for a deed; and the plaintiff, fearing he would carry his threats into execution, and that the plaintiff would thereby suffer great injury and damage, and “relying upon the false representations made by defendant, as aforesaid, and believing them to be true,” paid the $300, in order to secure a conveyance of said 80 acres, of which plaintiff was then in the actual possession, and upon which he is alleged to have made valuable and substantial improvements, to defendant’s knowledge. It does not appear that he threatened personal violence, or to eject plaintiff by force. He may have meant simply that he would exercise the power which the deed gave him to get possession of the land under legal process. The plaintiff therefore could rely upon his possession, and appeal to the courts for his legal rights. Besides, it appears that the money was paid in reliance also upon false and fraudulent representations made by defendant which plaintiff believed, but which are not set forth in the pleading. How much he may have been influenced by such alleged fraud, and how much by threats, is left for conjecture. Without a more full statement of the facts we cannot determine that the money was paid under such compulsion as to amount to duress, or that it was obtained by fraud or undue influence.
In determining whether an alleged payment was in fact made under compulsion, facts and circumstances tending to show fraud or undue influence will be entitled to due weight. Tapley v. Tapley, 10 Minn. 360, (448, 459;) s. c. 88 Am. Dec. 76. But as respects the *473charge of duress, in order to entitle a party to recover back money paid under a claim that it was a forced or compulsory payment, it must appear that it was paid upon a wrongful claim or unjust demand, under the pressure of actual or threatened personal restraint ■or harm, or of an actual or threatened seizure or interference with his property of serious import to him; and that he could escape from or ■prevent the injury only by making such payment. Radich v. Hutchins, 95 U. S. 210; Brumagim v. Tillinghast, 18 Cal. 265, (79 Am. Dec. 176;) 2 Dill. Mun. Corp. § 943; 45 Am. Dec. 156, note to Mayor v. Lefferman; Tapley v. Tapley, supra; Fargusson v. Winslow, 34 Minn. 384, (25 N. W. Rep. 942.)
3. There is no misjoinder of causes of action. We see no reason why a claim for money wrongfully withheld cannot be joined with >one for money wrongfully or fraudulently exacted and paid.
Order reversed, and case remanded.